Citation Nr: 1416962	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-27 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for left and right knee disorders.  The Veteran timely completed appeal of those two issues.  

The Veteran initially also initiated appeal as to a low back disorder, but after issuance of the September 2011 statement of the case, he indicated that he only wished to pursue appeal of the bilateral knee disorders in his October 2011 substantive appeal, VA Form 9.  Therefore, the Board considers the low back disorder claim to be final and it will no longer be addressed in this decision.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran's bilateral knees have been diagnosed with osteoarthritis.  

With respect to the Veteran's left knee, he indicated in statements for treatment as well as in a November 2009 statement that he injured his left knee playing basketball in service when he went into the bleachers.  He stated that he immediately had swelling and was treated with ice, though he never sought any type of formal treatment.  No VA examination of the left knee has occurred, and the Board finds that a remand is necessary in order for such to be afforded to him, as the above evidence meets the very low threshold necessary for obtaining a VA examination in this case.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With regards to the Veteran's right knee, his service treatment records document formal treatment for a right knee injury during service, in conjunction with his right elbow.  The Veteran has attested that such right knee injury occurred when he was playing basketball and ran into the wall of the gym.  

The Veteran underwent a VA examination of his right knee, at which time the examiner noted the Veteran's 1970 right knee injury in service, and stated that his current right knee osteoarthritis was not related to this single in-service injury.  In his rationale, however, the examiner stated that the "Veteran had no documented injuries while in military service in the [claims] file."  This is internally inconsistent.  A remand is therefore necessary in order to obtain another VA examination and a factually-accurate, adequate medical opinion with respect to the right knee claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board finally notes that a VCAA notice letter informing him of the information necessary to substantiate a secondary service connection claim should be sent to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for bilateral knee disorders.  

Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and include the applicable notice required for secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain any relevant VA treatment records from the Durham VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2012 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his bilateral knee disorders, which is not already of record, to include any ongoing treatment with MacGregor Family Physicians.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination to determine whether his bilateral knee disorders are related to service or a service-connected disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state all disorders of the bilateral knees found, to include osteoarthritis of each knees.

The examiner should then additionally opine as to the following:

(a) Right Knee: The examiner should state whether the Veteran's right knee disorder, to include osteoarthritis thereof, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the March 1970 basketball injury documented in the service treatment records.  

The examiner should specifically address the Veteran's lay statements regarding symptomatology suffered during service and after that injury, and any continuity of symptomatology since discharge from service, to include continuity of self-medication as attested to in his March 2013 hearing.

(b) Left Knee: The examiner should state whether the Veteran's left knee disorder, to include osteoarthritis thereof, more likely, less likely, or at least as likely as not began in or is otherwise related to military service, to include the basketball injury attested to in his March 2013 hearing and noted in his November 2009 statement, for which he did not seek formal treatment for during service.

The examiner should specifically address the Veteran's lay statements regarding symptomatology suffered during service and after that injury, and any continuity of symptomatology since disorder from service, to include continuity of self-medication as attested to in his March 2013 hearing.

(c) If and only if the examiner finds that one of the above knee disorders is related to service, the examiner should then opine whether the Veteran's nonservice-connected knee disorder is more likely, less likely or at least as likely as not caused by or related to his service-related knee disability, to include any overcompensation of the nonservice-connected knee that may occur as a result of his service-connected knee disability, or any resultant abnormal gait or weighbearing due to the service-connected knee disability.  

Then, the examiner should state whether the Veteran's service-connected knee disability has aggravated (i.e., permanently worsen beyond the normal progression of that disease) his nonservice-connected knee disorder, to include any overcompensation of his the nonservice-connected knee that may occur as a result of his service-connected knee disability, or any resultant abnormal gait or weighbearing due to the service-connected knee disability.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.


5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for bilateral knee disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



